           Case 1:20-cv-00617-RP Document 23 Filed 07/08/20 Page 1 of 3



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

AMANDA KAYE PHILLIPS,                                 §
                                                      §
                Plaintiff,                            §
                                                      §
v.                                                    §                    1:20-CV-617-RP
                                                      §
CITY OF AUSTIN, et al.,                               §
                                                      §
                Defendants.                           §

                                                 ORDER

        In 2018, Senior United States District Judge Sam Sparks barred Plaintiff Amanda Kaye

Phillips (“Phillips”) “from filing additional lawsuits in the Western District of Texas without first

obtaining leave from a Federal District Judge in the Western District of Texas, Austin

Division, or a Judge of the United States Court of Appeals for the Fifth Circuit.” Phillips v. Austin

Diagnostic Clinic Surgery Center, No. 1:17-CV-940-SS (W.D. Tex. filed Mar. 1, 2018) (Order, Dkt. 21, at

6). On March 19, 2020, Phillips filed a motion for leave to file an 85-page complaint, which alleged a

laundry list of constitutional and tort claims against 23 defendants. Phillips v. Austin Police Department,

No. 1:20-CV-297-RP (W.D. Tex. filed Mar. 9, 2020) (“Phillips I”) (Compl., Dkt. 1-1). After reviewing

Phillips’s claims, the Court dismissed her complaint as frivolous. (Text Order, Mar. 23, 2020

(“Phillips’s complaint fails to allege a non-frivolous claim”)).

        The following day, Phillips filed a petition in Travis County District Court alleging the exact

same claims she asserted in Phillips I. Compare Phillips I (W.D. Tex. filed Mar. 9, 2020) (Compl., Dkt.

1-1), with (Orig. Pet., Dkt. 1-2). Defendants removed Phillips’s state-court petition to this Court.

(Notice Removal, Dkt. 1). In both her Phillips I complaint and the state-court petition currently

before the Court, Phillips purports to bring claims against 23 defendants for alleged retaliation; age,

sex, disability, and national origin discrimination; fraudulent misrepresentation; abuse of process;



                                                     1
           Case 1:20-cv-00617-RP Document 23 Filed 07/08/20 Page 2 of 3



legal malpractice; civil conspiracy; violations of the Racketeer Influenced and Corrupt Organizations

Act (“RICO”); intentional infliction of emotional distress; and negligence. (See Orig. Pet., Dkt. 1-2,

at 4–84). There are now five motions to dismiss1 and two motions for judgment on the pleadings2

pending in this matter. These motions all note that Phillips filed the same claims against the same

Defendants in Phillips I and seek dismissal for various reasons, including that Phillips’s claims are

frivolous. (See Dkt. 6, 7, 10, 12, 15, 17, 19).

        District courts have the inherent authority to screen a pleading for frivolousness and may

dismiss sua sponte claims that are “totally implausible, attenuated, unsubstantial, frivolous, devoid of

merit, or no longer open to discussion” because such claims lack “the “legal plausibility necessary to

invoke federal subject matter jurisdiction.” Apple v. Glenn, 183 F.3d 477, 479–80 (6th Cir. 1999) (per

curiam) (citing Hagans v. Lavine, 415 U.S. 528, 536–37 (1974); Dilworth v. Dallas Cty. Cmty. Coll. Dist.,

81 F.3d 616, 617 (5th Cir. 1996)). This inherent power applies even with respect to complaints in

which the plaintiff is not a prisoner and has paid a filing fee. Black v. Hornsby, No. 5:14-CV-0822,

2014 WL 2535168, at *3 (W.D. La. May 15, 2014), subsequently aff’d sub nom. Black v. Hathaway, 616 F.

App’x 650 (5th Cir. 2015).

        Having reviewed Phillips’s 85-page state-court petition, the Court finds that it is not only

completely frivolous, but identical to the complaint she filed in Phillips I, which the Court previously

dismissed for failure to plead a non-frivolous claim. (Phillips I, Text Order, March 23, 2020). Because



1
  (See Travis County Defs.’ Mot. Dismiss, Dkt. 6 (filed by Defendants Travis County Sheriff’s Office, Travis
County District Attorney’s Office, and Assistant District Attorney Gustavo Garcia, Jr. (collectively, “Travis
County Defendants”)); City Defs.’ Mot. Dismiss, Dkt. 7 (filed by Defendants Austin Police Department, City
of Austin, and Detective Calvin Pierce (collectively, “City Defendants”)); Hospital Defs.’ Mot. Dismiss, Dkt.
10 (filed by Defendants Ascension, Ascension Seton, Christopher Born, Deb Brown, Jackson Lewis PC,
Robert Fischer, Julie Tower, and Carolyn Cummings (collectively, “Hospital Defendants”)); Mot. Dismiss,
Dkt. 12 (filed by Defendant Austin Community College); Mot. Dismiss, Dkt. 15 (filed by Defendant State Bar
of Texas)).
2 (See Mot. J. Pleadings, Dkt. 17 (filed by Defendants the University of Texas at Austin and Dell Medical

School at the University of Texas at Austin); Mot. J. Pleadings, Dkt. 19 (filed by Defendant Texas Board of
Nursing)).


                                                     2
           Case 1:20-cv-00617-RP Document 23 Filed 07/08/20 Page 3 of 3



the Court again finds that all of Phillips’s claims are totally frivolous, the Court will invoke its

inherent authority to dismiss this action with prejudice. As stated by the Fifth Circuit:

        Federal courts are proper forums for the resolution of serious and substantial federal
        claims. They are frequently the last, and sometimes the only, resort for those who are
        oppressed by the denial of the rights given them by the Constitution and laws of the
        United States. Fulfilling this mission and the other jurisdiction conferred by acts of
        Congress has imposed on the federal courts a work load that taxes their capacity.
        Each litigant who improperly seeks federal judicial relief for a petty claim forces
        other litigants with more serious claims to await a day in court. When litigants
        improperly invoke the aid of a federal court to redress what is patently a trifling
        claim, the district court should not attempt to ascertain who was right or who was
        wrong in provoking the quarrel but should dispatch the matter quickly.

Dilworth, 81 F.3d at 617 (quoting Raymon v. Alvord Indep. Sch. Dist., 639 F.2d 257, 257 (5th Cir. 1981)).

This reasoning is applicable in cases such as this one.

        Accordingly, for the reasons given above, the Court ORDERS that Phillips’s complaint is

DISMISSED WITH PREJUDICE as frivolous.

        IT IS FURTHER ORDERED that all other motions in this case are DISMISSED AS

MOOT.

        SIGNED on July 8, 2020.



                                                 _____________________________________
                                                 ROBERT PITMAN
                                                 UNITED STATES DISTRICT JUDGE




                                                     3
